Citation Nr: 0004665	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for depression and 
dysthymia.

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has depression, which began during his period 
of active service.


CONCLUSION OF LAW

Depression was incurred during active service.  38 U.S.C.A. 
§ 1110 (West 1991);  38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, to include his March 
1971 separation examination, are silent or negative for 
complaint, treatment or diagnosis of depression or other 
psychiatric disability.

An October 1980 VA record of treatment reflects that the 
veteran wasn't feeling as depressed as had been feeling, but 
was still feeling anxious and uptight.  The veteran was 
prescribed medication, apparently for his psychiatric 
symptomatology.  He was having no suicidal thoughts.  

VA reports of examination and treatment from 1986 until 
October 1988 reflect diagnoses of and treatment for anxiety, 
depression, and PTSD.

In connection with an April 1997 VA examination, the veteran 
took the Minnesota Multiphasic Personality Inventory.  The 
veteran appeared  to have responded honestly to the MMPI and 
his responses were free of purposeful exaggeration or deceit.  
He was found to be experiencing debilitating emotional 
problems at the time of testing.  He was preoccupied with 
physical symptoms and was depressed.  The psychologist noted 
that the veteran was extremely afraid of close personal 
relationships.  There was long term anxiety noted.  The 
psychologist was particularly impressed with the high 
probability of explosive behavior, particularly if mood-
changing chemicals were used.  It was noted that medication 
may be necessary to treat the veteran's psychological 
problems. 

During the April 1997 April VA examination, the examining 
physician was immediately impressed with the degree of 
anxiety exhibited and tremulousness.  The veteran stated that 
he had flashbacks every night prior to treatment, but now had 
them twice per week with medication.  He appeared to be very 
depressed.  He had been depressed since returning from 
Vietnam.  Thus, the examiner stated, the veteran had been 
depressed for 25 years or more.  The veteran was noted to 
score 25 in a Hamilton Rating Scale for Depression, which 
quantifies the severity of depression.  According to the 
examining physician, a score of 24 or higher corresponded to 
severe depression.  The physician believed the veteran was 
being truthful when reporting that he had been depressed 
since returning from Vietnam.  The examiner noted that the 
score on the Hamilton Rating Scale for Depression indicated 
severe symptomatology.  The Axis I diagnosis was PTSD and 
major depressive disorder.  Global assessment of functioning 
was evaluated as 38.

The examiner stated that he had treated inpatients who were 
less depressed than the veteran.  The examiner strongly 
indicated more aggressive pharmacotherapy, and emphasized 
that the veteran would likely have grave difficulties 
functioning in any work environment.  The depression was 
sufficiently severe to interfere with his cognition.  The 
veteran had not been gainfully employed for 11 years, and it 
was his estimation that the veteran had been suffering to the 
extent observed upon examination during the entire period.  
In his view, the veteran's status of being disabled was 
legitimate.

During an August 1998 VA examination, the veteran was 
adequately groomed and had good hygiene.  He was social.  
Psychomotor activity was normal.  Associative processes were 
tight, coherent, logical and goal directed at all times.  
Tone of speech was viable reflecting a full range of affect.  
Stated mood was depressed.  Observed affect was depressed.  
Facial expression was depressed.  The veteran reported 
feeling depressed chronically all of the time.  He said he 
had felt depressed for the past 30 years.  He said that he 
felt depressed, starting while in the service, but instead of 
seeking help or asking to see a counselor he started drinking 
and drank heavily to cover the pain.  He said he now felt 
worthless, fatigued, and saw no hope for the future.  He said 
he was much better currently than in the past and, that since 
taking his medication he no longer felt suicidal and that his 
depression was not quite as painful as it had been in the 
past.  He denied any panic attacks.  He denied any 
obsessions, preoccupations, compulsions or rituals.  He 
denied hallucinations.  Repeated questioning elicited no 
evidence of delusional activity.  The veteran was oriented to 
day, date, place and person.  Remote and recent memory were 
intact.  General fund of information was intact.  Abstraction 
ability was intact.  

With respect to specific evaluation of the veteran's PTSD, he 
dreamt of Vietnam at least twice a week.  These were 
distressing, frightening dreams.   He indicated he would do 
anything to stop thinking about Vietnam.  He would get busy, 
do tasks, or anything else to distract his mind.  He avoided 
crowds because crowds set off memories of Vietnam.  He said 
he did have loss of memory for many important things such as 
his friends who were with him in Vietnam.  He had lost 
interest in things that used to mean a lot to him, including 
his hobbies.  He was detached from everybody, said he was 
close to no one and said he didn't see a future.  He had 
increased sleep latency of at least two hours per night.  He 
was irritable, easily angered and was hypervigilant and on 
guard wherever he went and whatever he did.  The examiner 
determined that no specific diagnostic tests were 
recommended.  The examiner's diagnoses were PTSD, dysthymic 
disorder, and major depression in remission.  Global 
assessment of functioning was 90, with minimal symptoms.  The 
veteran's symptoms were noted to be mild depression and some 
difficulty falling asleep at night, with occasional 
nightmares.  

The examiner noted that the veteran claimed that his 
depression started while he was in the service.  The examiner 
noted that there was no record of this anywhere in the claims 
file.  The examiner further noted that the veteran did not 
seek help for depression until 1986, which would mean he went 
15 years without any treatment for depression if it began at 
the time the veteran was claiming.  The examiner stated that 
he would tend believe that the depressive illness was not 
service connected.  He believed that major depression and 
dysthymia was an autonomous process which was unrelated to 
service and the veteran's service experiences.

May and October 1998 VA outpatient treatment records include 
reports from the mental hygiene clinic.  The veteran 
continued to complain of nightmares, flashbacks, and an 
inability to trust others.  His judgment and insight were 
adequate.  The assessment was PTSD with depression.  The 
psychiatrist assigned a GAF of 41.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The April 1997 VA examiner's report indicates that the 
veteran's current depression began during his period of 
service, upon returning from Vietnam.  Thus, the veteran's 
claim for service connection for depression is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board acknowledges the August 1998 VA examiner's opinion 
that the veteran's depression and dysthymic disorder are 
autonomous from the veteran's PTSD and are not related to the 
veteran's period of active service.  The examiner asserted 
this opinion in part based on his observation that the 
veteran was first treated for depression in 1986, about 15 
years after discharge from service.  On this point, the Board 
notes that there is a record from the year 1980 which appears 
to indicate that the veteran was being treated medically for 
ongoing anxiety and depression.

The Board is persuaded by the thorough psychological testing 
and clinical evaluation at the April 1987 VA examination, and 
the examiner's apparent experience treating persons with 
depression on an inpatient basis.  This examining physician 
appears to have brought to bear a high degree of expertise in 
making his judgment that the veteran had been depressed since 
his return from Vietnam.

The Board is further impressed that the veteran's April 1997 
MMPI results indicated that had responded honestly to the 
MMPI and that his responses were free form purposeful 
exaggeration or deceit.  The Board has taken this finding 
into consideration in assessing the veteran's overall 
credibility in this case, and thus finds the credibility of 
the medical histories and complaints as offered by the 
veteran at the VA examinations to be quite high.  
Furthermore, May and October 1998 VA outpatient treatment 
records include GAF scores of 41, and the examiner coupled 
the depression with the service-connected PTSD.

In light of the foregoing, the Board is persuaded by the 
opinion of the April 1997 VA examiner that the veteran's 
ongoing depression had its origins during the veteran's 
period of active service, upon his return from Vietnam.  The 
Board notes that while the August 1998 VA examiner found the 
veteran's major depression to be in remission, current 
depression was noted upon objective examination and in the 
diagnostic findings.

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran has current depression which 
began during the veteran's period of active service.  
Accordingly, service connection for depression is granted.  
The Board considers this grant of service connection for 
depression to be inclusive of the veteran's claim for service 
connection for dysthymia.


ORDER

The claim for service connection for depression is granted.


REMAND

The veteran seeks a rating higher than his current rating of 
30 percent for PTSD.  In the decision portion of this action, 
above, the Board has granted service connection for 
depression.  The same rating criteria are used to rate 
depression and PTSD.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9434 (1999).  Additionally, the demarcation between 
PTSD and depression symptomatology appears to be problematic 
at best.

Since the decisions of how to rate the veteran's PTSD and how 
to rate his depression are so closely tied to one another, 
the Board finds that the issues of rating the veteran's 
service-connected PTSD and depression are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board is also concerned about the large disparity between 
the April 1997 and August 1998 VA examination results.  The 
April 1997 examination, which included validated 
psychological testing and evaluation by a physician who was 
apparently experienced in treating mental illness, yielded 
results indicating that the psychiatric problems were quite 
severe, while the August 1998 examination report describes 
the veteran's symptoms as "minimal."  Yet May and October 
1998 VA outpatient treatment records appear to support a 
finding that the symptoms were severe.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
psychiatric disability since March 1997.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
by a psychiatrist, in order to determine 
the manifestations of the veteran's 
service-connected depression and PTSD.  
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary), 
should be conducted in order to identify 
and describe the symptomatology 
attributable to the veteran's PTSD and 
depression.  The reports of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
depression and PTSD affect occupational 
and social functioning.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describe 
the veteran's psychiatric disability 
picture due solely to the veteran's 
service-connected psychiatric 
disabilities, currently characterized as 
PTSD and depression:  

(1) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(2) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(3) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or  

(4) total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  

The examiner should also review the April 
1997 and August 1998 VA examination 
reports.  The examiner should express an 
opinion as to the reasons for the 
apparent disparity between the two 
evaluations.  The claims folder with a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  Prior 
to the examination, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Following completion of the requested 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for PTSD, as well as 
assign an initial rating for depression, 
in the manner deemed most appropriate by 
the RO in light of the evidence of 
record.  

Since the veteran contended in his notice 
of disagreement received in March 1997 
that he is unemployable due to service 
connected psychiatric disability, the RO 
should consider the provisions of 38 
C.F.R. § 3.321(b) in adjudication of the 
claims. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all issues in appellate status and all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



